             Case 9:19-bk-10796-MB                   Doc 4 Filed 04/30/19 Entered 04/30/19 16:07:58                                  Desc
                                                     Main Document     Page 1 of 14
 A t t o r n e y or Party Name, Address, Telephone 8 FAX Numbers, State Bar
  Number & Email Address
  Vaughn C. Taus 120436
  The Law Office of Vaughn C. Taus
  1042 Pacific Street
  Suite D
  San Luis Obispo, CA 93401
  (805) 542-0155 Fax: (805) 542-0234
  120436 CA
  tauslawyer@gmaiI.com




      Debtor appearing without attorney
  [XI Attorney for Debtor

                                                 UNITED STATES BANKRUPTCY COURT
                                                  CENTRAL DISTRICT OF CALIFORNIA

 List all names (including trade names) used by Debtor within
 the last 8 years.
 In re:
                                                                                1 CASE NUMBER:
                                                                                    CHAPTER: 13
                                                                                                                                               -   I
    Eugene Chambers                                                                                    CHAPTER 13 PLAN
                                                                                                            Original
    Judy Chambers                                                                                           1 s' Amended*
                                                                                                            2"d Amended*
                                                                                                            jrdAmended*
                                                                                                            0-       Amended*


                                                                                I       *list below which sections have been changed

                                                                                                [FRBP 3015(b); LBR 3015-11
                                                                                                                                                       I
                                                                                    11 U.S.C. SECTION 341(a) CREDITORS' MEETING:
                                                                                    Date:
                                                                                    Time:
                                                                                    Address:


                                                                                    PLAN CONFIRMATION HEARING: [LBR 3015-l(d)]
                                                                                    Date:
                                                                                    Time:
                                                                                    Address:


         "Bankruptcy Code" and "II U.S. C. " refer to the United States Bankruptcy Code, Title I I of the United States Code.
   "FRBP" refers to the Federal Rules of Bankruptcy Procedure. "LBR" and "LBRs" refer to the Local Bankruptcy Rule(s) of this court.

Part 1: PRELIMINARY INFORMATION

TO DEBTOR (THE TERM "DEBTOR" INCLUDES AND REFERS TO BOTH SPOUSES AS DEBTORS IN A JOINT
BANKRUPTCY CASE): This Chapter 13 Plan (Plan) sets out options that may be appropriate in some cases, but the
presence of an option in this Plan does not indicate that the option is appropriate, or permissible, in your situation. A Plan
that does not comply with local rules and judicial rulings may not be confirmable. You should read this Plan carefully and

          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2017                                             Page I                                 F3015-1.01.CHAPTER13.PLAN
             Case 9:19-bk-10796-MB                  Doc 4 Filed 04/30/19 Entered 04/30/19 16:07:58                                   Desc
                                                    Main Document     Page 2 of 14
 discuss it with your attorney if you have one. If you do not have an attorney, you may wish to consult one

 TO ALL CREDITORS: This Plan is proposed by Debtor and your rights may be affected by this Plan. Your claim may be
 reduced, modified, or eliminated. You should read this Plan carefully and discuss it with your attorney if you have one. If
 you do not have an attorney, you may wish to consult one.

 If you oppose this Plan's treatment of your claim or any provision of this Plan, you or your attorney must file a written
 objection to confirmation of the Plan at least 14 days before the date set for the hearing on confirmation, unless otherwise
 ordered by the Bankruptcy Court. 'The Bankruptcy Court may confirm this plan without further notice if no objection to
 confirmation is filed. See FRBP 3015. In addition, you must file a timely proof of claim in order to be paid under any plan.
 See LBR 3015-1 and FRBP 3002(a).

 Defaults will be cured using the interest rate set forth below in the Plan.

 The following matters may be of particular importance to you:

 Debtor must check one b o x on each line to state whether o r n o t this Plan includes each o f the following items. If
 a n item i s checked as "Not Included," if both boxes are checked, o r neither b o x i s checked, the item will b e
 ineffective if set out later as a provision in this Plan.

       1.1 Valuation of property and avoidance of a lien on property of the bankruptcy estate, set out i n Class 3.A.
           andlor Section IV (11 U.S.C. 5 506(a) and (d)):
              lncluded [XI Not included

       1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in Section
           IV ( I 1 U.S.C. § 522(f)):
                lncluded [XI Not included

       1.3 Less than full payment of a domestic support obligation that has been assigned to a governmental unit,
           pursuant to I 1 U.S.C. §1322(a)(4). This provision requires that payments in Part 2 Section I.A. be for a
           term of 60 months:
              lncluded [XI Not included

     1.4     Other Nonstandard Plan provisions, set out in Section IV:
                lncluded   [XI Not included

ALL CREDITORS ARE REQUIRED TO FILE A PROOF OF CLAIM IN ORDER TO HAVE AN ALLOWED CLAIM,
EXCEPT AS PROVIDED IN FRBP 3002(a). Debtor, or Attorney for Debtor (if any), are solely responsible to object to a
creditor's claim if Debtor deems it necessary. A Debtor whose Plan is confirmed may be eligible thereafter to receive a
discharge of debts to the extent specified in 11 U.S.C. § 1328.

Part 2: PLAN TERMS

Debtor proposes the following Plan terms and makes the following declarations:

Section I. PLAN PAYMENT AND LENGTH OF PLAN

     A. Monthly Plan Payments will begin 30 days from the date the bankruptcy petition was filed. If the payment due
        date falls on the 2gth, 30th, or 3 I s t day of the month, payment is due on the IS'
                                                                                          day of the following month (LBR
        3015-1 (k)(l)(A)).

           Payments by Debtor of:
           $ 390.00                   per month for months I                          through     60              totaling $ 23,400.00
           For a total plan length of  months totaling $23,400.00.

     B. Nonpriority unsecured claims.

           1. After Class 1 through Class 4 creditors are paid, allowed nonpriority unsecured claims that are not separately

          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 201 7                                            Page 2                                 F3015-I. O l .CHAPTERI3.PLAN
            Case 9:19-bk-10796-MB                   Doc 4 Filed 04/30/19 Entered 04/30/19 16:07:58                                  Desc
                                                    Main Document     Page 3 of 14
                classified (Class 5) will be paid pro rata. If more than one option is checked below, the option providing the
                largest payment will be effective. Check all that apply.

                a.      "Pot" plan: The sum of $860.72

                b.      "Percentage" plan: 1% of the total amount of these claims, for an estimated payment of $860.72.

                c. [XI "Residual" plan: The remaining funds after disbursements have been made to all other creditors
                       provided for in this Plan, estimated to pay $860.72 equivalent to ioh
                                                                                           of these claims.

           2. Minimum Plan payments. Regardless of the options checked above, payments on allowed nonpriority
              unsecured claims will be made in at least the following amounts: (a) the sum of $13,340.93, representing the
              value of non-exempt assets that would have to be paid to nonpriority unsecured creditors if the bankruptcy
              estate of Debtor were liquidated under Chapter 7 (11 U.S.C. 3 1325(a)(3)) and (b) if Debtor has
              above-median income and otherwise subject to 11 U.S.C. 3 1325(b), the sum of $            , representing all
              disposable income payable for 60 months.

      C. Regular Plan payments to the Chapter 13 Trustee will be made from future income in the following manner:
         Check all that apply.
             Debtor will make Plan payments pursuant to a payroll deduction order.
         [XI Debtor will make Plan payments directly to the Chapter 13 Trustee.
             Other (specify method of payment):.

      D. Income tax refunds. Debtor will provide the Chapter 13 Trustee with a copy of each income tax return filed during
         the Plan term within 14 days of filing the return and, unless the Plan provides 100% payment to nonpriority
         unsecured creditors (Class 5), will turn over to the Chapter 13 Trustee all income tax refunds in excess of $500
         received during the Plan term.

      E. In the event that secured creditor(s) file a Notice of Postpetition Fees and Costs pursuant to FRBP 3002.l(c), the
         Chapter 13 Trustee is authorized, but not required, to commence paying those charges 90 days after that notice
         is filed, unless within that time the Debtor contests those charges by filing a motion to determine payment under
         FRBP 3002.l(e) or agrees to pay those charges by filing a motion to modify this Plan.

     F. Debtor must make preconfirmation adequate protection payments for any creditor that holds an allowed claim
        secured by personal property where such security interest is attributable to the purchase of such property and
        preconfirrnation payments on leases of personal property whose allowed claim is impaired by the terms proposed
        in this Plan. Debtor must make preconfirrnation adequate protection payments and preconfirmation lease
        payments to the Chapter 13 Trustee for the following creditor(s) in the following amounts:

          CreditorILessor Name                 Collateral Description                  Last 4 Digits of Account #           I       Amount
 -NONE-

          Each adequate protection payment or preconfirrnation lease payment will accrue beginning the 30th day from the
          date of filing of the case. The Chapter 13 Trustee must deduct the foregoing adequate protection payment(s)
          and/or preconfirrnation lease payment from Debtor's Plan Payment and disburse the adequate protection
          payment or preconfirrnation lease payment to the secured creditor(s) at the next available disbursement or as
          soon as practicable after the payment is received and posted to the Chapter 13 Trustee's account. The Chapter
          13 Trustee will collect his or her statutory fee on all receipts made for preconfirmation adequate protection
          payments or preconfirmation lease payments.

     G. Debtor must not incur debt greater than $1,000 without prior court approval unless the debt is incurred in the
        ordinary course of business pursuant to 11 U.S.C. §1304(b) or for medical emergencies.

     H. The Chapter 13 Trustee is authorized to disburse funds after the date the Plan confirmation is announced in open
        court.

     I.   Debtor must file timely all postpetition tax returns and pay timely all postconfirmation tax liabilities directly to the
          appropriate taxing authorities.

          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 201 7                                            Page 3                                 F3015-1 .O1.CHAPTER13.PLAN
             Case 9:19-bk-10796-MB                   Doc 4 Filed 04/30/19 Entered 04/30/19 16:07:58                                  Desc
                                                     Main Document     Page 4 of 14

      J.   Debtor must pay all amounts required to be paid under a Domestic Support Obligation that first became payable
           after the date of the filing of the bankruptcy petition.

      K. If the Plan proposes to avoid a lien of a creditor, the Chapter 13 Trustee must not disburse any payments to that
         creditor on that lien until the Plan confirmation order is entered

 Section II. ORDER OF PAYMENT OF CLAIMS; CLASSIFICATION AND TREATMENT OF CLAIMS:

      Except as otherwise provided in this Plan or by court order, the Chapter 13 Trustee must disburse all available funds
      for the payment of claims as follows:

      A. ORDER OF PAYMENT OF CLAIMS:

           The order of the payments will be:

           1st    If there are Domestic Support Obligations, the order of priority will be:

                       (a) Domestic Support Obligations and the chapter 13 trustee's fee not exceeding the amount accrued
                          on Plan Payments made to date;

                       (b) Administrative expenses until paid in full;

                  If there are =Domestic        Support Obligations, the order of priority will be:

                       (a) The chapter 13 trustee's fee not exceeding the amount accrued on Plan Payments made to date;

                       (b) Administrative expenses (Class I(a)) until paid in full

           2nd Subject to the 1st paragraph, pro rata to all secured claims and all priority unsecured claims except as
               otherwise provided in this Plan.

           3rd    IVon-priority unsecured creditors will be paid pro rata except as otherwise provided in this Plan. No payment
                  will be made on nonpriority unsecured claims until all the above administrative, secured and priority claims
                  have been paid in full unless otherwise provided in this Plan.

     B. CLASSIFICATION AND TREATMENT OF CLAIMS:




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 201 7                                            Page 4                                 F3015-1.O1 .CHAPTER13.PLAN
             Case 9:19-bk-10796-MB                      Doc 4 Filed 04/30/19 Entered 04/30/19 16:07:58                               Desc
                                                        Main Document     Page 5 of 14




                      ALLOWED UNSECLIRED CLAIMS ENTITLED TO PRIORITY UNDER 11 U.S.C. $507
                         Class 1 claims will be paid pro rata in the order set forth in Section 1I.A. above.

  Unless otherwise ordered by the court, the claim amount stated on a proof of claim, and the dollar amount of any
  allowed administrative expense, controls over any contrary amount listed below.




I (1)    Chapter 13 Trustee's Fee - estimated at 1 1 % of all payments to be made to all classes through this Plan.                            I
( 2 ) Attorney's Fees                               I           $3,000.00




(1) Internal Revenue Service                    1                          I
)(2) Franchise Tax Board                        I                          I                          1                                        1
l(3)     Domestic Support Obligation            I                          I




                CLAIMS SECURED SOLELY BY PROPERTY THAT IS DEBTOR'S PRINCIPAL RESIDENCE
                   ON WHICH OBLIGATION MATURES AFTER THE FINAL PLAN PAYMENT IS DLlE
 Check one.

          None. If "None" is checked, fhe resf of fhis form for Class 2 need nof be complefed.

         Debtor will maintain and make the current contractual installment payments on the secured claims listed below,
        with any changes required by the applicable contract and noticed in conformity with any applicable rules. These
        payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as specified below. Debtor will
        cure the prepetition arrearages, if any, on a listed claim through disbursements by the Chapter 13 Trustee, with

          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 201 7                                            Page 5                                 F3015-I . O I .CHAPTER1 3.PLAN
             Case 9:19-bk-10796-MB                   Doc 4 Filed 04/30/19 Entered 04/30/19 16:07:58                                  Desc
                                                     Main Document     Page 6 of 14
        interest, if any, at the rate stated.

        Unless otherwise ordered by the court, the arrearage amount stated on a proof of claim controls over any contrary
        amount listed below.




                     CLAIMS SECURED BY REAL OR PERSONAL PROPERTY WHICH ARE TO BE PAID
                                   IN FULL DURING THE TERM OF THIS PLAN.




II
          None. If "Noner'is checked, the rest of this form for Class 3A need not be completed.

        Debtor proposes:

      (1) Bifurcation of Claims - Dollar amountsllien avoidance. Except as provided below regarding bifurcation o
         claims into a secured part and an unsecured part, and unless otherwise ordered by the court, the claim amount!
         listed on a proof of claim control this Plan over any contrary amounts listed below.

          (a) Bifurcated claims - secured parts: Debtor proposes that, for the purposes of distributions under this Plan, tht
             dollar amount of secured claims in this Class 3A should be as set forth in the column headed "Secured Clain
             Amount." For that dollar amount to be binding on the affected parties, either

              (i) Debtor must obtain a court order granting a motion fixing the dollar amount of the secured claim and10
                  avoiding the lien, or

             (ii) Debtor must complete and comply with Part 2 Section IV.C., so that the Plan itself serves as such a motion
                  the "Included" boxes must be checked in Part 1 Paragraph 1.4 (indicating a nonstandard provision ir
                  Section 1V.C.) and Part 1 Paragraphs 1.1 and/or 1.2 (indicating that this Plan includes valuation and lier
                  avoidance, and/or avoidance of a judicial lien or nonpossessory, nonpurchase-money lien in Section 1V.C.)
                  and this Plan must be confirmed - if any one of those conditions is not satisfied, then the claim will not bc
                  bifurcated into a secured part and an unsecured part pursuant to this sub-paragraph.

         (b) Bifurcated claims - unsecured parts: Any allowed claim that exceeds the amount of the secured claim will bc
            treated as a nonpriority unsecured claim in Class 5 below.

      (2) Taxeslinsurance. Debtor must pay all required ongoing property taxes and homeowner's insurance for rea
         property paid in full in this class.




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 201 7                                            Page 6                                 F3015-1 .O1 .CHAPTER1 3.PLAN
            Case 9:19-bk-10796-MB                   Doc 4 Filed 04/30/19 Entered 04/30/19 16:07:58                                  Desc
                                                    Main Document     Page 7 of 14




                                         SECURED CLAIMS EXCLUDED FROM 11 U.S.C. 5506



     [XI None. If "None" is checked, the rest of this form for Class 36 need not be completed.

        The claims listed below were either:

  1. lncurred within 910 days before the petition date and secured by a purchase money security interest in a motor
    vehicle      acquired for the personal use of Debtor, or

 2. lncurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of


                                                                                                                        rwise ordered by the




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 201 7                                            Page 7                                 F3015-1 .O1.CHAPTER13.PLAN
             Case 9:19-bk-10796-MB                   Doc 4 Filed 04/30/19 Entered 04/30/19 16:07:58                                  Desc
                                                     Main Document     Page 8 of 14




                         OTHER CLAIMS ON WHICH THE LAST PAYMENT ON A CLAIM IS DUE AFTER
                                THE DATE ON WHICH THE FINAL PLAN PAYMENT IS DUE
    Check one.

         IVone. If "None" is checked, the rest of this form for Class 4 need not be completed.

    [XI Debtor will maintain and make the current contractual installment payments (Ongoing Payments) on the secured
       claims listed below, with any changes required by the applicable contract and noticed in conformity with any
       applicable rules. These payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as
       specified below. Debtor will cure and pay the prepetition arrearages, if any, on a claim listed below through
       disbursements by the Chapter 13 Trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the
       court, the dollar amount of arrearage stated on a proof of claim controls over any contrary amount listed below.


                           LAST 4 DIGITS OF                                                                                           ONGOING
       NAME OF                                      AMOUNT OF                                                     ESTIMATED
       CREDITOR                                                            INTEREST           MONTHLY                                 PAYMENT
                                  NUMBER            ARREARAGE,
                                                                             RATE            PAYMENT ON                              DISBURSING
                                                      IF ANY                                                      PAYMENTS
                                                                                             ARREARAGE                                 AGENT
 GM Financial             021 3                     $1,134.11          0                    $23.15                     $1,134.11    n Trustee




                                            SEPARATE CLASSIFICATION:
Check a l l that apply if Debtor proposes any separate classification o f nonpriority unsecured claims.
   [XI None. If "None" is checked, the rest of this form for Class 5 need not be completed.




      Maintenance o f payments. Debtor will maintain and make the contractual installment payments on the unsecured
 claims listed below on which the last payment is due after the final Plan payment. The contractual installment payments
 will be disbursed by Debtor.



           NAME OF CREDITOR
                                                       LAST 4
                                                     DIGITS OF
                                                     ACCOUNT
                                                                         INTEREST
                                                                           RATE
                                                                                               ESTIMATED
                                                                                                MONTHLY
                                                                                                                         ESTIMATED TOTAL
                                                                                                                            PAYMENTS
                                                                                                                                                1
                                                                                                PAYMENT
                                                      NUMBER




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 201 7                                            Page 8                                 F3015-I .Ol .CHAPTERI3.PLAN
             Case 9:19-bk-10796-MB                  Doc 4 Filed 04/30/19 Entered 04/30/19 16:07:58                                   Desc
                                                    Main Document     Page 9 of 14




       payments and cure any default in payments on the unsecured claims listed below on which the last payment is due
       after the final Plan payment. The claim for the arrearage amount will be paid in full as specified below and disbursed
       bv the Chaoter 13 Trustee.
                                               LAST 4
                                              DIGITS OF       AMOUNT OF
         NAME OF CREDITOR
                                              ACCOUNT         ARREARAGE            INEAST             MONTHLY
                                              NUMBER                                                                            PAYMENTS
                                                                                                      PAYMENT




1                                                     SURRENDER OF COLLATERAL

I   Check one.

    [XI None. If "None" is checked, the resf of fhis form for Class 6 need nof be complefed.

        Debtor elects to surrender to each creditor listed below the collateral that secures the creditor's claim. Debtor
      requests that upon confirmation of the Plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only
      and that the stay under 11 U.S.C. s130'l be terminated in all respects. Any allowed unsecured claim resulting from
      the disposition of the collateral will be treated in Class 5 above.


       Creditor Name:                                                   Description:




I                                      EXECUTORY CONTRACTS AND UNEXPIRED LEASES                                                                I
    [XI None. If "None" is checked, the resf of fhis form for Class 7 need nof be complefed.


          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 201 7                                            Page 9                                 F3015-I .O1.CHAPTER13.PLAN
             Case 9:19-bk-10796-MB                  Doc 4 Filed 04/30/19 Entered 04/30/19 16:07:58                                   Desc
                                                    Main Document    Page 10 of 14
         The executory contracts and unexpired leases listed below are treated as specified (idenfify fhe confracf or lease at
       issue and the other party(ies) fo fhe confracf or lease):


 I     Creditor Name:

       Description:
                                   Rejected                                         Assumed; cure amount (if any): $

I      Creditor Name:

       Description:
                                   Rejected                                         Assumed; cure amount (if any): $

       Payments to be cured within          months of filing of the bankruptcy petition. All cure payments will be
       made through the Chapter 13 Trustee.

1     See attachment for additional claims in Class 7 ,


Section Ill. PLAN SUMMARY

                     -

                 CLASS l a                                                                                                    $3,000.00
                 CLASS Ib                                                                                                       $531.31
                 CLASS l c                                                                                                         $0.00
                 CLASS 2                                                                                                    $16,813.06
                 CLASS 3A                                                                                                          $0.00
                 CLASS 3B                                                                                                          $0.00
                 CLASS 4                                                                                                      $1,134.11
                 CLASS 5                                                                                                        $860.72
                 CLASS 7                                                                                                           $0.00
                 SUB-TOTAL                                                                                                  $22,339.20
                  CHAPTER 13 TRUSTEE'S FEE
                I (Estimated 4.75% unless advised otherwise)                                                                  $1,060.80
                 TOTAL PAYMENT                                                                                              $23,400.00

Section IV. NON-STANDARD PLAN PROVISIONS

     [XI None. If "None" is checked, fhe rest of Secfion IV need nof be complefed.

     Pursuant to FRBP 3015(c), Debtor must set forth all nonstandard Plan provisions in this Plan in this separate
     Section IV of this Plan and must check off the "Included" box or boxes in Paragraphs 1.1, 1.2, 1.3 andlor 1.4
     of Part I of this Plan. Any nonstandard Plan provision that does not comply with these requirements is
     ineffective. A nonstandard Plan provision means any Plan provision not otherwise included in this mandatory
     Chapter 13 Plan form, or any Plan provision deviating from this form.

     The nonstandard Plan provisions seeking modification of liens and security interests address only those
     liens and security interests known to Debtor, and known to be subject to avoidance, and all rights are
     reserved as to any matters not currently known to Debtor.


          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2017                                             Page 10                                F3015-1.O1.CHAPTERI3.PLAN
              Case 9:19-bk-10796-MB                 Doc 4 Filed 04/30/19 Entered 04/30/19 16:07:58                                  Desc
                                                    Main Document    Page 11 of 14
                A. Debtor's Intent to File Separate Motion to Value Property Subiect to Creditor's Lien or Avoid Creditor's Lien
           111 U.S.C. S 506(a) and (dl]. Debtor will file motion(s) to value real or personal property of the bankruptcy estate
           and/or to avoid a lien pursuant to 11 U.S.C 5 506(a) and (d), as specified in Attachment A.
                B. Debtor's Intent to File Separate Motion to Avoid Creditor's Judicial Lien or IVonpossessory, IVonpurchase
           Security Interest 111 U.S.C. 5 522(f)]. Debtor will file a Motion to avoid a judicial lien or nonpossessory,
           nonpurchase-money security interest, on real or personal property of the bankruptcy estate listed below pursuant
           to II U.S.C § 522(f). If the court enters an order avoiding a lien under II U.S.C. § 522(f), the Chapter 13 Trustee
           will not pay any claim filed based on that lien as a secured claim.

     Name of Creditor LienholderlServicer:

     Description of lien and collateral (e.g., 2ndlien on 123 Main St.):


     Name of Creditor LienholderlServicer:

     Description of lien and collateral (e.g., 2ndlien on 123 Main St.):


     Name of Creditor LienholderIServicer:

     Description of lien and collateral (e.g., 2ndlien on 123 Main St.):



        C. Debtor's Request in this Plan to Modify Creditor's Secured Claim and Lien. Debtor proposes to modify the following
           secured claims and liens in this Plan without a separate motion or adversary proceeding - this Plan will serve as
           the motion to value the collateral and/or avoid the liens as proposed below. To use this option, Debtor must
           serve this Plan, LBR Form F 3015-1.02.NOTICE.341.LIEN.MOD.PLAN.CONFRM and all related exhibits as
           instructed in that form.

                          DEBTOR'S REQUEST TO MODIFY CREDITOR'S SECURED CLAIM AND LIEN

         TO CREDITOR LIENHOLDERISERVICER


                     Real property collateral (street address and/or legal description or document recording number,
                     including county of recording:

                     (affach page wifh legal descripfion of properfy or documenf recording number as appropriate).

                     Other collateral (add descripfion such asjudgmenf dafe, date and place of lien recording, book and
                     page number):


                     11 U.S.C. § 522(f) - Debtor seeks avoidance of your lien(s) on the above described collateral effective
                     immediately upon issuance of the order confirming this Plan.

                    11 U.S.C. § 506(a) and (d) - Debtor seeks avoidance of your lien(s) on the above described collateral
                    that will be effective upon the earliest to occur of either payment of the underlying debt determined
                    under nonbankruptcy law or one of the following:




I1                  ( I ) discharge under I I U.S.C. § 1328, or

                    (2) if the value of the "amount of remaining secured claim" listed below is "$-0-" then upon completion of
                                                                                                                                               II
          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 201 7                                            Page 11                                F3015-1 .O1.CHAPTER13.PLAN
          Case 9:19-bk-10796-MB                             Doc 4 Filed 04/30/19 Entered 04/30/19 16:07:58                                                  Desc
                                                            Main Document    Page 12 of 14

  I                           all Plan payments.
                                                                                                                                                                       I
        Value of collateral: ...........................................................................................................................$
        Liens reducing equity (to which subject lien can attach): $ -                                          + $ -+ $ -= .. (3                                   1
        Exemption (only applicable for lien avoidance under 11 U.S.C. 3 522(f):.......................................                                             )
               ($

        Wherefore, Debtor requests that this court issue an order granting the foregoing property valuation
        andlor lien avoidance of the above-listed creditor on the above-described collateral i n the form
        Attachment B, C andlor D t o this Plan, as applicable. (Debtormust use a n d attach a separate Attachment
        8, C and/or D which are also mandatory court forms for modification o f each secured claim a n d lien.)

        Amount of remaining secured claim (negative results should be listed as $-0):...........................


       Note: See other pans of this Plan for the proposed treatment of any remaining secured claim (generally Class 3).
                                                                                                                                                                       I
       D. Other Non-Standard Plan Provisions: (use attachment, if necessary):

 V. REVESTING OF PROPERTY

           Property of the bankruptcy estate will not revest in Debtor until a discharge is granted or the case is dismissed or
           closed without discharge. Revesting will be subject to all liens and encumbrances in existence when the case was
           filed, except those liens avoided by court order or extinguished by operation of law. In the event the case is
           converted to a case under Chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate will vest in
           accordance with applicable law. After confirmation of this Plan, the Chapter 13 Trustee will not have any further
           authority or fiduciary duty regarding use, sale, or refinance of property of the estate except to respond to any
           motion for proposed use, sale, or refinance as required by the LBRs. Prior to any discharge or dismissal, Debtor
           must seek approval of the court to purchase, sell, or refinance real property.

 By filing this document, the Attorney for Debtor, or Debtor if not represented by an attorney, also certify(ies) that
 the wording and order of the provisions i n this Plan are identical to those,pnt@ne-B in the Central District of
 California Chapter 13 Plan other than any nonstandard Plan provisions indoded i n SF Ion IV.                                           1!
                                                                                                                                /'




          This form is mandatory. It has been approved for use In the United Stales Bankruptcy Court for the Central District of California.
December 201 7                                            Page 12                                F3015-I . O l .CHAPTER13.PLAN
             Case 9:19-bk-10796-MB                  Doc 4 Filed 04/30/19 Entered 04/30/19 16:07:58                                   Desc
                                                    Main Document    Page 13 of 14
                        ATTACHMENT A TO CHAPTER 13 PLANICONFIRMATION ORDER
                         (11 U.S.C. 55 506: VALUATlONlLlEN AVOIDANCE BY SEPARATE MOTION(S))

 [XI None. If "None" is checked, fhe resf o f fhis Affachmenf A need non be complefed.


  1. Creditor LienholderlServicer:
        Subject Lien (e.g., 2ndLien on 123 lWain
        St.):


 2.   Creditor LienholderIServicer:
         Subject Lien (e.g., 3rd Lien on 123 Main St.):


 3.   Creditor LienholderlServicer:
         Subject Lien (e.g., 41h Lien on 123 Main St.):


 4. Creditor Lienholderlservicer:
       Subject Lien (e.g., 2ndLien on 123 Main



 5. Creditor LienholderIServicer:
       Subject Lien (e.g., 3rd Lien on 123 Main St.):


 6.   Creditor LienholderIServicer:
         Subject Lien (e.g., 41h Lien on 123 Main St.):


 7. Creditor LienholderIServicer:
       Subject Lien (e.g., 2ndLien on 123 Main
       St.):


 8.   Creditor LienholderIServicer:
         Subject Lien (e.g., 3rd Lien on 123 Main St.):


 9. Creditor Lienholderlservicer:
       Subject Lien (e.g., 41h Lien on 123 Main St.):


(Affach addifional pages for more liens/provisions.)

CERTIFICATION: I have prepared this attachment (including any additional pages) for use by the Chapter 13 Trustee. I
certify under penalty of perjury under the laws of the United States of America that the information provided in this
attachment is accurate to the best of my knowledge after reasonable inquiry, and I acknowledge that the Chapter 13
Trustee has no duty to verify the accuracy of that information.

Executed on (date)          April 10, 2019

  Print name: Vaughn C. Taus 120436
[XI Attorney for Debtor or      Debtor appearing without attorney

          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 207 7                                            Page 13                                F3015-1 .01.CHAPTER1 3.PLAN
             Case 9:19-bk-10796-MB                  Doc 4 Filed 04/30/19 Entered 04/30/19 16:07:58                                   Desc
                                                    Main Document    Page 14 of 14




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 201 7                                            Page 14                                F3015-1.O1 .CHAPTER13.PLAN
